Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Jalali (US 2008/0160992).
Regarding claim 9, 
Jalali discloses;
A method for communications, comprising (the antenna system of figures 1 and 3): 
forming, between an antenna system and one or more satellites (forming a beam when communicate with satellite 105), a first beam using one or more first antenna elements (antenna element 321) and a second beam using one or more second antenna elements (antenna element 322); 
performing communications between the antenna system and the one or more satellites via the first beam (figures 1 and 3, performing communications between the satellite 105 and the antenna system); 
switching a first portion of the communications from the first beam to the second beam when a performance characteristic associated with the first beam satisfies a threshold (selecting second antenna 322 to communicate with satellite 105 by the selecting system and swathing element 319); and 
maintaining a second portion of the communications via the first beam upon switching the first portion of the communications to the second beam (when selecting and using second antenna 322 and/or when selecting and using first antenna 321. See the selection system which comprises of switching element and element 315 which performs control function).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2008/0160992) in view of Cordone (US 2014/0225767).  
Regarding claim 2, 
Jalali discloses;
An antenna system, the antenna system comprising (the antenna system of figures 1 and 3): 
one or more first antenna elements (antenna element 321) configured to form a first beam between the antenna system and one or more satellites (forming a beam when communicate with satellite 105); 
one or more second antenna elements (antenna element 322) configured to form a second beam between the antenna system and the one or more satellites (forming a beam when communicate with satellite 105); and an antenna selection system configured to (see the antenna selection system between both antennas in figure 3): 
select the one or more first antenna elements to perform communications between the antenna system and the one or more satellites via the first beam (selecting first antenna 321 to communicate with satellite 105 by the selecting system and swathing element 319); 
switch a first portion of the communications from the first beam formed by the one or more first antenna elements to the second beam formed by the one or more second antenna elements when a performance characteristic associated with the first beam satisfies a threshold (selecting second antenna 322 to communicate with satellite 105 by the selecting system and swathing element 319); and 
maintain a second portion of the communications via the first beam upon switching the first portion of the communications to the second beam (when selecting and using second antenna 322 and/or when selecting and using first antenna 321. See the selection system which comprises of switching element and element 315 which performs control function). 

Jalali does not disclose; 
The antenna system for mounting on an aircraft.

However, Cordone teaches;
An antenna system for mounting on an aircraft, the antenna system comprising (the antenna system of figures 1 and 2): one or more first antenna elements configured to form a first beam between the antenna system and one or more satellites; one or more second antenna elements configured to form a second beam between the antenna system and the one or more satellites; and an antenna selection system configured to (see antennas 132 and 134 and the selection system 136 and controller 202).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate antenna system for mounting on an aircraft, as taught by Cordone, into Jalali to substitute one known element to another to obtain predictable result which is to provide a plurality of antennas that operate in different frequencies and different geographic regions and different atmospheric conditions.

Regarding claim 3, 
Jalali does not discloses;
Wherein the antenna selection system is further configured to: switch the first portion of the communications from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both.  

However, Cordone teaches;
Wherein the antenna selection system is further configured to: switch the first portion of the communications from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both (see antennas 132 and 134 and the selection system 136 and controller 202 and regions 102 and 104).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna selection system is further configured to: switch the first portion of the communications from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both, as taught by Cordone, into Jalali to substitute one known element to another to obtain predictable result which is to provide a plurality of antennas that operate in different frequencies and different geographic regions and different atmospheric conditions.

Regarding claim 4, 
Jalali discloses;
Wherein the first portion of the communications comprises an uplink portion of the communications and the second portion of the communications comprises a downlink portion of the communications (figures 1 and 3, each of the antennas 321 and 322 comprises of transmitting and receiving signals or uplink and downlink).  

Regarding claim 5, 
Jalali discloses;
Wherein the performance characteristic associated with the first beam comprises an amount of interference with a non-target satellite (see paragraph [0030] which disclosing more than one satellites. The Examiner deems the second satellite as a non-targeting satellite).  

Regarding claim 6, 
Jalali discloses;
A transceiver (see paragraph [0007] which is disclosing a cellular phone device. The device comprises of transceiver) configured to transmit signals to the one or more satellites via the one or more first antenna elements or the one or more second antenna elements and receive signals from the one or more satellites via the one or more first antenna elements or the one or more second antenna elements (figures 1 and 3, plurality of antennas communicating with one or more satellites).  

Regarding claim 8, 
Jalali discloses;
A transceiver (see paragraph [0007] which is disclosing a cellular phone device. The device comprises of transceiver) configured to transmit uplink signals to the one or more satellites (see paragraph [0030] which disclosing more than one satellites) via the one or more second antenna elements and receive signals from the one or more satellites via the one or more first antenna elements based at least in part on the antenna selection system switching the first portion of the communications to the second beam (figures 1 and 3, each of the antennas 321 and 322 comprises of transmitting and receiving signals or uplink and downlink and see the selection system between the two antennas and comprising switching element 319).   

Regarding claim 10, 
Jalali does not discloses;
Wherein the first portion of the communications is switched from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both.  

However, Cordone teaches;
Wherein the first portion of the communications is switched from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both (see antennas 132 and 134 and the selection system 136 and controller 202 and regions 102 and 104).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first portion of the communications is switched from the first beam to the second beam based at least in part on a geographic location of the antenna system, a flight path associated with the antenna system, or both, as taught by Cordone, into Jalali to substitute one known element to another to obtain predictable result which is to provide a plurality of antennas that operate in different frequencies and different geographic regions and different atmospheric conditions.

Regarding claim 11, 
Jalali discloses;
Wherein the first portion of the communications comprises an uplink portion of the communications and the second portion of the communications comprises a downlink portion of the communications (figures 1 and 3, each of the antennas 321 and 322 comprises of transmitting and receiving signals or uplink and downlink). 

Regarding claim 12, 
Jalali discloses;
Wherein the performance characteristic associated with the first beam comprises an amount of interference with a non-target satellite (see paragraph [0030] which disclosing more than one satellites. The Examiner deems the second satellite as a non-targeting satellite).  

Regarding claim 13, 
Jalali discloses;
transmitting, by a transceiver, (see paragraph [0007] which is disclosing a cellular phone device. The device comprises of transceiver) signals to the one or more satellites (see paragraph [0030] which disclosing more than one satellites) via the one or more first antenna elements or the one or more second antenna elements and receive signals from the one or more satellites via the one or more first antenna elements or the one or more second antenna elements (figures 1 and 3, plurality of antennas communicating with one or more satellites).  

Regarding claim 15, 
Jalali discloses;
Transmitting, by a transceiver, (see paragraph [0007] which is disclosing a cellular phone device. The device comprises of transceiver) uplink signals to the one or more satellites (see paragraph [0030] which disclosing more than one satellites) via the one or more second antenna elements; and receiving, by the transceiver, signals from the one or more satellites via the one or more first antenna elements based at least in part on switching the first portion of the communications to the second beam (figures 1 and 3, each of the antennas 321 and 322 comprises of transmitting and receiving signals or uplink and downlink and see the selection system between the two antennas and comprising switching element 319).      

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2008/0160992) in view of Cordone (US 2014/0225767) as applied to claim 6 above, and further in view of Irvine (US 2014/0145887).
Regarding claim 7, 
Jalali, as modified, does not disclose;
A modem coupled with the transceiver and configured to: modulate uplink data to obtain modulated uplink data; transmit the modulated uplink data to the transceiver; and receive modulated downlink data from the transceiver.  

However, Irvine teaches;
A modem coupled with the transceiver and configured to: modulate uplink data to obtain modulated uplink data; transmit the modulated uplink data to the transceiver; and receive modulated downlink data from the transceiver (see paragraph [0073] for teaching a modem for the system).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a modem, as taught by Irvine, into Jalali as modified in order to transmit and receive signals and in order to have modulation and demodulation functionality.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali (US 2008/0160992) in view of Irvine (US 2014/0145887).
Regarding claim 14, 
Jalali, does not disclose;
Modulating uplink data to obtain modulated uplink data; transmitting the modulated uplink data to the transceiver; and receiving modulated downlink data from the transceiver.  

However, Irvine teaches;
Modulating uplink data to obtain modulated uplink data; transmitting the modulated uplink data to the transceiver; and receiving modulated downlink data from the transceiver (see paragraph [0073] for teaching a modem for the system).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate modulating uplink data to obtain modulated uplink data; transmitting the modulated uplink data to the transceiver; and receiving modulated downlink data from the transceiver, as taught by Irvine, into Jalali in order to transmit and receive signals and in order to have modulation and demodulation functionality.



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kessler et al. US Patent No. 6,975,178 discloses an antenna system for an aircraft for communication one or more antennas with switching system. 
Mclain et al. US 2002/0144272 discloses a plurality of satellites communicating with a plurality of antenna elements including a switching element during a flight path.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845